      Case: 1:20-cv-03827 Document #: 4 Filed: 08/31/20 Page 1 of 2 PageID #:25




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MORGAN KUDRLE, INDIVIDUALLY &      )
AS PARENT & NEXT FRIEND OF MICHAEL )
ROCCI, III, A MINOR,               )
                                   )
       Plaintiffs,                 )
                                   )
                                   )
                                   )
       vs.                                                     No.     20CV3827

                                                         JURY TRIAL DEMANDED

AUTUMN FIELDS HOMEOWNERS
ASSOCIATION, an Illinois not-for-profit
corporation, JOHN BLOHM,
as Agent for BOARD OF DIRECTORS of
AUTUMN FIELDS HOMEOWNERS
ASSOCIATION, & NEMANICH
CONSULTING MANAGEMENT, INC., an
Illinois Corporation,

                      Defendants.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                           AS TO ALL DEFENDANTS


       Plaintiffs, pursuant to Federal Rule of Civil Procedure 41, serves this notice of voluntary

dismissal, with prejudice, as to all Defendants as follows:

       1.      This action was filed on June 29, 2020.

       2.      Defendants have not been served and have not appeared.

       3.      All Plaintiffs move to dismiss this cause with prejudice.

       WHEREFORE, Plaintiffs, Morgan Kudrle, Individually and as parent next of friend,

Michael Rocci III [moving party] respectfully requests this Court to dismiss, with prejudice,
     Case: 1:20-cv-03827 Document #: 4 Filed: 08/31/20 Page 2 of 2 PageID #:26




Defendants Nemanich Consulting Management, Inc., an Illinois Corporation, Autumn Fields

Homeowners      Association,   an    Illinois   not-for-profit    corporation,    John     Blohm,

as Agent for Board of Directors of Autumn Fields Homeowners Association from this action.

Date: August 20, 2020
                                                   Respectfully submitted,

                                                   MORGAN KUDRLE AND MICHAEL
                                                   ROCCI, III, A MINOR,


                                                   By:
                                                         ADEENA WEISS ORTIZ
                                                         One of the Attorneys for Plaintiffs

Weiss Ortiz, P.C.
1011 East 31st Street
La Grange Park, IL 60604
Phone: (773) 498-4498
Fax: (312) 276-3040
info@weissortizlaw.com
#6278679
